Title: John Adams to Abigail Adams, 14 September 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia Saturday Septr. 14. 1776
     
     Yesterday Morning I returned with Dr. F. and Mr. R. from Staten Island where We met Lord Howe and had about three Hours Conversation with him. The Result of this Interview, will do no disservice to Us. It is now plain that his Lordship has no Power, but what is given him in the Act of Parliament. His Commission authorises him to grant Pardons upon Submission, and to converse, confer, consult and advise with such Persons as he may think proper, upon American Grievances, upon the Instructions to Governors and the Acts of Parliament, and if any Errors should be found to have crept in, his Majesty and the Ministry were willing they should be rectified.
     I found yours of 31. of Aug. and 2d. of September. I now congratulate you on your Return home with the Children. Am sorry to find you anxious on Account of idle Reports.—Dont regard them. I think our Friends are to blame to mention such silly Stories to you. What good do they expect to do by it?
     My Ride has been of Service to me. We were absent but four days. It was an agreable Excursion. His Lordship is about fifty Years of Age. He is a well bred Man, but his Address is not so irresistable, as it has been represented. I could name you many Americans, in your own Neighbourhood, whose Art, Address, and Abilities are greatly superiour. His head is rather confused, I think.
     When I shall return I cant say. I expect now, every day, fresh Hands from Watertown.
    